942 F.2d 793
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Margarita SCHMID, Charles Schmid, Francine Schmid,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 90-55790.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1991.*Decided Sept. 3, 1991.

Before PREGERSON, CYNTHIA HOLCOMB HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Margarita, Charles, and Francine Schmid appeal the dismissal on statute of limitations grounds of their action brought under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2401(b), and 2671-80.   The district court had jurisdiction under 28 U.S.C. § 1346(b).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We reverse for the reasons given in our recent decision in  Parker v. United States, 935 F.2d 176 (9th Cir.1991).



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3